Exhibit 10.1

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is entered into as of July 29, 2020
by and between Atlas Sciences, LLC, a Utah limited liability company (“Lender”),
and CBAK Energy Technology, Inc., a Nevada corporation (“Borrower”). Capitalized
terms used in this Agreement without definition shall have the meanings given to
them in the Original Note (as defined below).

A.                Borrower previously sold and issued to Lender that certain
Promissory Note dated July 24, 2019 in the original principal amount of
$1,395,000.00 (the “Original Note”) pursuant to that certain Securities Purchase
Agreement dated July 24, 2019 by and between Lender and Borrower (the “Purchase
Agreement,” and together with the Original Note and all other documents entered
into in conjunction therewith, the “Transaction Documents”).

B.                 Subject to the terms of this Agreement, Borrower and Lender
desire to partition a new Promissory Note in the original principal amount of
$365,000.00 substantially in the form attached hereto as Exhibit A (the
“Partitioned Note”) from the Original Note and then cause the outstanding
balance of the Original Note to be reduced by an amount equal to the initial
outstanding balance of the Partitioned Note.

C.                 Borrower and Lender further desire to exchange (such exchange
is referred to as the “Note Exchange”) the Partitioned Note for 576,820 shares
of the Company’s Common Stock, par value $0.001 (the “Common Stock”, and such
576,820 shares of Common Stock, the “Exchange Shares”), according to the terms
and conditions of this Agreement.

D.                The Note Exchange will consist of Lender surrendering the
Partitioned Note in exchange for the Exchange Shares, which will be issued free
of any restrictive securities legend.

E.                 Other than the surrender of the Partitioned Note, no
consideration of any kind whatsoever shall be given by Lender to Borrower in
connection with this Agreement.

F.                  Lender and Borrower now desire to exchange the Partitioned
Note for the Exchange Shares on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.                  Recitals and Definitions. Each of the parties hereto
acknowledges and agrees that the recitals set forth above in this Agreement are
true and accurate, are contractual in nature, and are hereby incorporated into
and made a part of this Agreement.

2.                  Partition. Effective as of the date hereof, Borrower and
Lender agree that the Partitioned Note is hereby partitioned from the Original
Note. Following such partition of the Original Note, Borrower and Lender agree
that the Original Note shall remain in full force and effect, provided that the
outstanding balance of the Original Note shall be reduced by an amount equal to
the initial outstanding balance of the Partitioned Note.

 



1

 

 

3.                  Issuance of Shares. Pursuant to the terms and conditions of
this Agreement, the Exchange Shares shall be delivered to Lender on or before
August 3, 2020 and the Note Exchange shall occur with Lender surrendering the
Partitioned Note to Borrower on the Free Trading Date (as defined below). On the
Free Trading Date, the Partitioned Note shall be cancelled and all obligations
of Borrower under the Partitioned Note shall be deemed fulfilled and Lender
shall thereby release, waive, discharge and relinquish any and all rights,
claims, demands, contentions and causes of action of every kind, nature,
character and description whatsoever, whether known or unknown, suspected or
unsuspected, apparent or concealed, fixed or contingent, arising from the
Partitioned Note. All Exchange Shares delivered hereunder shall be delivered via
DWAC to Lender’s designated brokerage account. Borrower agrees to provide all
necessary cooperation or assistance that may be required to cause all Exchange
Shares delivered hereunder to become Free Trading (the first date on which all
Exchange Shares become Free Trading, the “Free Trading Date”). For purposes
hereof, the term “Free Trading” means that (a) the Exchange Shares have been
cleared and approved for public resale by the compliance departments of Lender’s
brokerage firm and the clearing firm servicing such brokerage, and (b) such
shares are held in the name of the clearing firm servicing Lender’s brokerage
firm and have been deposited into such clearing firm’s account for the benefit
of Lender.

4.                  Closing. The closing of the transaction contemplated hereby
(the “Closing”) along with the delivery of the Exchange Shares to Lender shall
occur on the date that is mutually agreed to by Borrower and Lender by means of
the exchange by email of .pdf documents, but shall be deemed to have occurred at
the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

5.                  Holding Period, Tacking and Legal Opinion. Borrower
represents, warrants and agrees that for the purposes of Rule 144 (“Rule 144”)
of the Securities Act of 1933, as amended (the “Securities Act”), the holding
period of the Partitioned Note and the Exchange Shares will include Lender’s
holding period of the Original Note from July 24, 2019. Borrower agrees not to
take a position contrary to this Section 5 in any document, statement, setting,
or situation. Borrower agrees to take all action necessary to issue the Exchange
Shares without restriction, and not containing any restrictive legend without
the need for any action by Lender; provided that the applicable holding period
has been met. In furtherance thereof, prior to the Closing, counsel to Lender
may, in its sole discretion, provide an opinion that: (a) the Exchange Shares
may be resold pursuant to Rule 144 without volume or manner-of-sale
restrictions; and (b) the transactions contemplated hereby and all other
documents associated with this transaction comport with the requirements of
Section 3(a)(9) of the Securities Act. Borrower represents that it is in full
compliance with the tests and standards set forth in Rule 144(i)(2) as of the
date of this Agreement. The Exchange Shares are being issued in substitution of
and exchange for and not in satisfaction of the Partitioned Note. The Exchange
Shares shall not constitute a novation or satisfaction and accord of the
Partitioned Note. Borrower acknowledges and understands that the representations
and agreements of Borrower in this Section 5 are a material inducement to
Lender’s decision to consummate the transactions contemplated herein.

 



2

 

 

6.                  Borrower’s Representations, Warranties and Agreements. In
order to induce Lender to enter into this Agreement, Borrower, for itself, and
for its affiliates, successors and assigns, hereby acknowledges, represents,
warrants and agrees as follows: (a) Borrower has full power and authority to
enter into this Agreement and to incur and perform all obligations and covenants
contained herein, all of which have been duly authorized by all proper and
necessary action, (b) no consent, approval, filing or registration with or
notice to any governmental authority is required as a condition to the validity
of this Agreement or the performance of any of the obligations of Borrower
hereunder, (c) no Event of Default has occurred under the Original Note and any
Events of Default that may have occurred thereunder have not been, and are not
hereby, waived by Lender, (d) except as specifically set forth herein, nothing
herein shall in any manner release, lessen, modify or otherwise affect
Borrower’s obligations under the Original Note, (e) the issuance of the Exchange
Shares is duly authorized by all necessary corporate action and the Exchange
Shares are validly issued, fully paid and non-assessable, free and clear of all
taxes, liens, claims, pledges, mortgages, restrictions, obligations, security
interests and encumbrances of any kind, nature and description, (f) Borrower has
not received any consideration in any form whatsoever for entering into this
Agreement, other than the surrender of the Partitioned Note, and (g) Borrower
has taken no action which would give rise to any claim by any person for a
brokerage commission, placement agent or finder’s fee or other similar payment
by Borrower related to this Agreement.

7.                  Lender’s Representations, Warranties and Agreements. In
order to induce Borrower to enter into this Agreement, Lender, for itself, and
for its affiliates, successors and assigns, hereby acknowledges, represents,
warrants and agrees as follows: (a) Lender has full power and authority to enter
into this Agreement and to incur and perform all obligations and covenants
contained herein, all of which have been duly authorized by all proper and
necessary action, (b) no consent, approval, filing or registration with or
notice to any governmental authority is required as a condition to the validity
of this Agreement or the performance of any of the obligations of Lender
hereunder, (c) no commission or other remuneration has been paid or given
directly or directly by Lender to Borrower for soliciting the Note Exchange, and
(d) Lender has taken no action which would give rise to any claim by any person
for a brokerage commission, placement agent or finder’s fee or other similar
payment by Borrower related to this Agreement.

8.                  Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

9.                  Arbitration of Claims. This Agreement shall be subject to
the Arbitration Provisions (as defined in the Purchase Agreement).

10.              Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

 



3

 

 

11.              Attorneys’ Fees. In the event of any arbitration or action at
law or in equity to enforce or interpret the terms of this Agreement, the
parties agree that the prevailing party shall be entitled to an additional award
of the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses  giving
rise to the fees and expenses. The “prevailing party” shall be the party in
whose favor a judgment is entered, regardless of whether judgment is entered on
all claims asserted by such party and regardless of the amount of the judgment;
or where, due to the assertion of counterclaims, judgments are entered in favor
of and against both parties, then the arbitrator shall determine the “prevailing
party” by taking into account the relative dollar amounts of the judgments or,
if the judgments involve nonmonetary relief, the relative importance and value
of such relief. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading.

12.              No Reliance. Borrower acknowledges and agrees that neither
Lender nor any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Agreement.

13.              Severability. If any part of this Agreement is construed to be
in violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

14.              Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

15.              Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties. No provision of this
Agreement may be waived except in writing signed by the party against whom such
waiver is sought to be enforced.

16.              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. This Agreement or any of the severable rights and obligations inuring
to the benefit of or to be performed by Lender hereunder may be assigned by
Lender to a third party, including its financing sources, in whole or in part.
Borrower may not assign this Agreement or any of its obligations herein without
the prior written consent of Lender.

 



4

 

 

17.              Continuing Enforceability; Conflict Between Documents. Except
as otherwise modified by this Agreement, the Original Note and each of the other
Transaction Documents shall remain in full force and effect, enforceable in
accordance with all of its original terms and provisions. This Agreement shall
not be effective or binding unless and until it is fully executed and delivered
by Lender and Borrower. If there is any conflict between the terms of this
Agreement, on the one hand, and the Original Note or any other Transaction
Document, on the other hand, the terms of this Agreement shall prevail.

18.              Time of Essence. Time is of the essence with respect to each
and every provision of this Agreement.

19.              Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

20.              Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[Remainder of page intentionally left blank]

 



5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  Company:       CBAK ENERGY TECHNOLOGY, INC.             By: /s/ Yunfei Li  
Name: Yunfei Li   Title: CEO               LENDER:         ATLAS SCIENCES, LLC  
            By: /s/ John Finlayson     John Finlayson, CEO



 

 

 

[Signature Page to Exchange Agreement]

 



6

 

 

EXHBIT A

 

PARTITIONED NOTE

 






 

 

THIS NOTE (AS DEFINED BELOW) IS ISSUED IN CONNECTION WITH AND PARTITIONED FROM
THAT CERTAIN PROMISSORY NOTE IN THE ORIGINAL PRINCIPAL AMOUNT OF $1,395,000.00
HAVING AN ORIGINAL ISSUE DATE OF JULY 24, 2019 FOR PURPOSES OF SECTION 3(a)(9)
OF THE SECURITIES ACT (AS DEFINED BELOW). THIS NOTE SHALL BE DEEMED TO HAVE BEEN
ISSUED ON JULY 24, 2019.

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

PARTITIONED PROMISSORY NOTE #7

Original Issue Date: July 24, 2019   U.S. $365,000.00



This Partitioned Promissory Note #7 (this “Note”) is issued and made effective
as of July 29, 2020 (the “Effective Date”). This Note is issued pursuant to that
certain Exchange Agreement dated July 29, 2020, as the same may be amended from
time to time, by and between CBAK Energy Technology, Inc., a Nevada corporation
(“Borrower”) and Atlas Sciences, LLC, a Utah limited liability company, or its
successors or assigns (“Lender”) (the “Exchange Agreement”) pursuant to which
Borrower and Lender agreed to, among other things, partition this Note from that
certain Promissory Note in the original principal amount of $1,395,000.00 issued
July 24, 2019 by Borrower in favor of Lender (the “Original Note”). The Original
Note was issued pursuant to that certain Securities Purchase Agreement dated
July 24, 2019, as the same may be amended from time to time, by and between
Borrower and Lender (the “Purchase Agreement”). Certain capitalized terms used
herein are defined in Attachment 1 attached hereto and incorporated herein by
this reference.

The purchase price for the Original Note was paid on July 25, 2019. Accordingly,
the purchase price for this Note (the “Purchase Price”) is deemed to have been
paid in full as of such date.

1.                   Payment; Prepayment.

1.1.             Payment. All payments owing hereunder shall be in lawful money
of the United States of America and delivered to Lender at the address or bank
account furnished to Borrower for that purpose. All payments shall be applied
first to (a) costs of collection, if any, then to (b) fees and charges, if any,
then to (c) accrued and unpaid interest, and thereafter, to (d) principal.

1.2.             Prepayment. Notwithstanding the foregoing, Borrower shall have
the right to prepay all or any portion of the Outstanding Balance. If Borrower
exercises its right to prepay this Note, Borrower shall make payment to Lender
of an amount in cash equal to 125% multiplied by the portion of the Outstanding
Balance Borrower elects to repay.

2.                   Security. This Note is unsecured.

 





 

 

3.                   Redemption. Beginning on the date that is six (6) months
after the Purchase Price Date, Lender shall have the right, exercisable at any
time in its sole and absolute discretion, to redeem any amount of the Original
Note up to $250,000.00 (such amount, the “Redemption Amount”) per calendar month
by providing written notice to Borrower (each, a “Redemption Notice”). For the
avoidance of doubt, Lender may submit to Borrower one (1) or more Redemption
Notices in any given calendar month so long as the aggregate amount being
redeemed in such month does not exceed $250,000.00. The Redemption Amount must
be at least $50,000.00 unless the Outstanding Balance of the Original Note is
less than $50,000.00. Upon receipt of any Redemption Notice, Borrower shall pay
the applicable Redemption Amount in cash to Lender within three (3) Trading Days
of Borrower’s receipt of such Redemption Notice.

4.                   Defaults and Remedies.

4.1.             Defaults. The following are events of default under the
Original Note (each, an “Event of Default”): (a) Borrower fails to pay any
principal, interest, fees, charges, or any other amount when due and payable
hereunder; (b) a receiver, trustee or other similar official shall be appointed
over Borrower or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; (c) Borrower becomes insolvent or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; (d) Borrower makes a general assignment for
the benefit of creditors; (e) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); (f) an involuntary
bankruptcy proceeding is commenced or filed against Borrower; (g) Borrower or
any pledgor, trustor, or guarantor of the Original Note defaults or otherwise
fails to observe or perform any covenant, obligation, condition or agreement of
Borrower or such pledgor, trustor, or guarantor contained herein or in any other
Transaction Document (as defined in the Purchase Agreement), other than those
specifically set forth in this Section 4.1 and Section 4 of the Purchase
Agreement; (h) any representation, warranty or other statement made or furnished
by or on behalf of Borrower or any pledgor, trustor, or guarantor of the
Original Note to Lender herein, in any Transaction Document, or otherwise in
connection with the issuance of the Original Note is false, incorrect,
incomplete or misleading in any material respect when made or furnished; (i) the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
(j) Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; (k) any United States money
judgment, writ or similar process is entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$1,000,000.00, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender; (l) Borrower
fails to be DWAC Eligible at any time after the six (6) month anniversary of the
Purchase Price Date; (m) Borrower fails to observe or perform any covenant set
forth in Section 4 of the Purchase Agreement (other than the covenant with
respect to Unapproved Restricted Issuances); (n) Borrower makes any Unapproved
Restricted Issuance; or (o) Borrower, any affiliate of Borrower, or any pledgor,
trustor, or guarantor of the Original Note breaches any covenant or other term
or condition contained in any Other Agreements (after giving effect to any grace
periods therein or any waivers). Notwithstanding the foregoing, the occurrence
of any event specified in Section 4.1(g) – (o) shall not be considered an Event
of Default hereunder if such event is cured within ten (10) days of the
occurrence of such event.

4.2.             Remedies. At any time and from time to time after Lender
becomes aware of the occurrence of any Event of Default, Lender may accelerate
the Original Note by written notice to Borrower, with the Outstanding Balance
becoming immediately due and payable in cash at the Mandatory Default Amount.
Notwithstanding the foregoing, at any time following the occurrence of any Event
of Default, Lender may, at its option, elect to increase the Outstanding Balance
by applying the Default Effect (subject to the limitation set forth below) via
written notice to Borrower without accelerating the Outstanding Balance, in
which event the Outstanding Balance shall be increased as of the date of the
occurrence of the applicable Event of Default pursuant to the Default Effect,
but the Outstanding Balance shall not be immediately due and payable unless so
declared by Lender (for the avoidance of doubt, if Lender elects to apply the
Default Effect pursuant to this sentence, it shall reserve the right to declare
the Outstanding Balance immediately due and payable at any time and no such
election by Lender shall be deemed to be a waiver of its right to declare the
Outstanding Balance immediately due and payable as set forth herein unless
otherwise agreed to by Lender in writing). Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (b), (c), (d), (e)
or (f) of Section 4.1, the Outstanding Balance as of the date of acceleration
shall become immediately and automatically due and payable in cash at the
Mandatory Default Amount, without any written notice required by Lender. At any
time following the occurrence of any Event of Default, upon written notice given
by Lender to Borrower, interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of twenty-two percent (22%) per annum or the maximum
rate permitted under applicable law (“Default Interest”). In connection with
acceleration described herein, Lender need not provide, and Borrower hereby
waives, any presentment, demand, protest or other notice of any kind, and Lender
may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such acceleration may be rescinded and annulled by Lender
at any time prior to payment hereunder and Lender shall have all rights as a
holder of the Note until such time, if any, as Lender receives full payment
pursuant to this Section 4.2. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon. Nothing
herein shall limit Lender’s right to pursue any other remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 





 

 

5.                   Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments called for
herein in accordance with the terms of this Note.

6.                   Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

7.                   Approved Restricted Issuance. The Outstanding Balance will
automatically be increased by three percent (3%) for each Approved Restricted
Issuance made by Borrower (without the need for Lender to provide any notice to
Borrower of such increase), which increase will be effective as of the date of
each applicable Approved Restricted Issuance.

8.                   Opinion of Counsel. In the event that an opinion of counsel
is needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel.

9.                   Governing Law; Venue. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

10.               Arbitration of Disputes. By its issuance or acceptance of this
Note, each party agrees to be bound by the Arbitration Provisions (as defined in
the Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 





 

 

11.               Cancellation. After repayment of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

12.               Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.

13.               Assignments. Borrower may not assign this Note without the
prior written consent of Lender. This Note may be offered, sold, assigned or
transferred by Lender without the consent of Borrower, so long as such transfer
is in accordance with applicable federal and state securities laws.

14.               Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.”

15.               Liquidated Damages. Lender and Borrower agree that in the
event Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages.

16.               Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.

[Remainder of page intentionally left blank; signature page follows]

 

 

 





 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:       CBAK ENERGY TECHNOLOGY, INC.             By: /s/ Yunfei Li  
Name: Yunfei Li   Title: CEO



 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Atlas Sciences, LLC

 

 

By: /s/ John Finlayson

John Finlayson, CEO

 

 

 

 

 

[Signature Page to Partitioned Promissory Note #7]

 





 



 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

A1.              “Approved Restricted Issuance” means a Restricted Issuance (as
defined in the Purchase Agreement) for which Borrower received Lender’s written
consent prior to the applicable issuance.

A2.              “Default Effect” means multiplying the Outstanding Balance as
of the date the applicable Event of Default occurred by (a) fifteen percent
(15%) for each occurrence of any Major Default, (b) ten percent (10%) for each
occurrence of an Unapproved Restricted Issuance Default, or (c) five percent
(5%) for each occurrence of any Minor Default, and then adding the resulting
product to the Outstanding Balance as of the date the applicable Event of
Default occurred, with the sum of the foregoing then becoming the Outstanding
Balance under this Note as of the date the applicable Event of Default occurred;
provided that the Default Effect may only be applied three (3) times hereunder
with respect to Major Defaults and three (3) times hereunder with respect to
Minor Defaults. There shall be no limit on the number of times the Default
Effect may be applied with respect to Unapproved Restricted Issuance Defaults.
Notwithstanding the forgoing, in no event shall the Default Effect result in the
Outstanding Balance to be increased by more than twenty-five percent (25%) in
the aggregate.

A3.              “DTC” means the Depository Trust Company or any successor
thereto.

A4.              “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.

A5.              “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A6.              “DWAC Eligible” means that (a) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system; (b) Borrower
has been approved (without revocation) by DTC’s underwriting department; (c)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program; and
(d) Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of Common Stock via DWAC.

A7.              “Fundamental Transaction” means that (a) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or reverse splits of its outstanding and
authorized shares of Common Stock to meet Nasdaq listing requirements or (b) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the 1934 Act and the rules and regulations promulgated thereunder) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Borrower.

A8.              “Major Default” means any Event of Default occurring under
Sections 4.1(a) or 4.1(m).

A9.              “Mandatory Default Amount” means the Outstanding Balance
following the application of the Default Effect.

 





 

 

A10.           “Minor Default” means any Event of Default that is not a Major
Default or an Unapproved Restricted Issuance Default.

A11.           “OID” means an original issue discount.

A12.           “Other Agreements” means, collectively, (a) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (b) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations.

A13.           “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees incurred under this Note.

A14.           “Purchase Price Date” means the date the Purchase Price is
delivered by Lender to Borrower.

A15.           “Trading Day” means any day on which the New York Stock Exchange
(or such other principal market for the Common Stock) is open for trading. For
purposes of determining Borrower’s cash payment deadline under this Note, such
“Trading Day” shall exclude any day on which banking institutions in Dalian,
China are authorized or required by law or other governmental action to close.

A16.           “Unapproved Restricted Issuance” means a Restricted Issuance for
which Borrower did not receive Lender’s written consent prior to the applicable
issuance.

A17.           “Unapproved Restricted Issuance Default” means an Event of
Default occurring under Section 4.1(n) of this Note.

 

[Remainder of page intentionally left blank]

 

 

 





 

 

 